PER CURIAM.
After Stephen Byrd was injured on the job, he sued his employer, Central Freight Lines, Inc. Central was not a workers’ compensation insurance subscriber. The jury returned a verdict awarding Byrd $50,000 in damages. But after offsetting undisputed credits to Central of $104,-*448698.85 based on payments Central made for Byrd’s medical expenses and salary after his injury, the trial court entered a take-nothing judgment. The court of appeals affirmed. 976 S.W.2d 257. Because of the offset, the court of appeals’ judgment is correct. Consequently, we deny Byrd’s petition for review. We neither approve nor disapprove the lower court’s dictum that “comparative negligence is an element of a worker’s non-subscriber action against the employer outside the [Texas Workers’ Compensation] Act.” Id. at 260.